Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 2, 2021                                                                                      Bridget M. McCormack,
                                                                                                                 Chief Justice

  162077 & (62)                                                                                              Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  NAEL HAYDAW,                                                                                          Elizabeth M. Welch,
           Plaintiff-Appellee,                                                                                        Justices

  and
  PRIORITY PHYSICAL THERAPY AND
  REHABILITATION, LLC, and MICHIGAN
  PAIN MANAGEMENT, PLLC,
            Intervening Plaintiffs,
  v                                                                 SC: 162077
                                                                    COA: 345516
                                                                    Wayne CC: 16-012992-NF
  FARM BUREAU INSURANCE COMPANY,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the July 9, 2020 judgment
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the question presented should be reviewed by this Court. The Insurance Alliance of
  Michigan’s motion for leave to file an amicus curiae brief is DENIED as moot.

         ZAHRA and CLEMENT, JJ., would grant leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 2, 2021
         b0526
                                                                               Clerk